United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2109
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Donald Ray Evans,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 6, 2006
                                Filed: September 26, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Donald Ray Evans pleaded guilty to two counts of bank robbery, in violation
of 18 U.S.C. § 2113(a). At sentencing the district court1 calculated a Guidelines
imprisonment range of 151-188 months, and sentenced Evans to concurrent terms of
180 months in prison and 3 years of supervised release, and ordered him to pay
$2,624.22 in restitution. On appeal, counsel moves to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing there is nothing to appeal.
In his pro se brief and mandamus petition, Evans argues a multitude of issues

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
regarding the completeness of his appellate record, his plea, and his sentencing.
Evans also claims ineffective assistance of counsel.

       Having carefully considered each of Evans’s claims, we conclude they lack
merit and we affirm the judgment of the district court. As to Evans’s claim of
ineffective assistance of counsel, we find no reason to depart from this court’s usual
rule of requiring such claims to be raised in a 28 U.S.C. § 2255 motion. See United
States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006) (this court “will
consider ineffective-assistance claims on direct appeal only where the record has been
fully developed, where not to act would amount to a plain miscarriage of justice, or
where counsel’s error is readily apparent”). Finally, we find that Evans’s request to
include extra-judicial letters in the district court record has been previously granted
and accordingly we deny his mandamus petition. See In re MidAmerican Energy Co.,
286 F.3d 483, 486 (8th Cir. 2002) (per curiam) (mandamus is extraordinary remedy
reserved for extraordinary circumstances, such as those amounting to judicial
usurpation of power).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment,
deny the mandamus petition, and grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-